DEBORAH K. HAMON
                                CSR, RDR, CRR, CRC, TMR, TCRR
                                     OFFICIAL COURT REPORTER
                                 ROCKWALL COUNTY COURT AT LAW
                               1111 E. YELLOWJACKET LN., SUITE 403
                                     ROCKWALL, TEXAS 75087                         FILED IN
                                         (972) 204-6413                     5th COURT OF APPEALS
                                                                                DALLAS, TEXAS
                                                                            1/30/2018 2:11:33 PM
January 30, 2018
                                                                                  LISA MATZ
                                                                                    Clerk


Ms. Lisa Matz, Clerk                          via TAMES Records Submission Portal
Court of Appeals - 5th District
George L. Allen Courts Bldg., 2nd Fl.
600 Commerce St., Ste. 200
Dallas, Texas 75202-4653

Re:    Appellate Court Cause Numbers 05-17-01469-CR, 05-17-01470-CR
       Trial Court Cause Numbers CR16-0886, CR16-0887

Style: State of Texas vs. Victoria Ifeanyi Anwuzia

Dear Ms. Matz:

The Reporter's Record was due yesterday, January 29, 2018. There has been no request for the
Reporter’s Record nor have satisfactory payment arrangements been made. See Tex.R.App. P.
34.6(b)(1), 35.3(b). On January 9, 2018, this Court issued an order abating the appeal in which
appellant was put on notice of her requirement to request and pay for the preparation of the
Reporter's Record. On January 22, 2018, the trial court conducted the hearing ordered by this
Court in which the appellant was again advised that she would be required to request and pay for
the preparation of the Reporter's Record in these appeals as evidenced in the trial court's Written
Findings of Fact and Recommendations. Additionally, the appellant has not been deemed
indigent and is not entitled to a free record prepared at taxpayer expense.

The duty to prepare the Reporter’s Record for appellate review has not arisen, and no record has
been prepared for filing. See Utley v. Marathon Oil Co., 958 S.W.2d 960 (Tex.App.–Waco
1998, no pet.); Cheek v. State, 65 S.W.3d 728 (Tex.App.–Waco 2001, no pet.). “If no one
requests the record, pays for it, or makes arrangements to pay for it (assuming nonindigency),
then the reporter need not do anything. Rodriguez v. State, 970 S.W.2d at 136 (dealing with the
clerk’s record).” Kent v. State, 982 S.W.2d 639, 640 (Tex.App.–Amarillo 1998, pet. ref'd).

Sincerely,

/s/ Deborah K. Hamon